Citation Nr: 1613154	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  09-45 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for type II diabetes mellitus.

2.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or for being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Casadei, Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to June 1972.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from the April 2009 and August 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The issues on appeal were previously remanded by the Board in August 2014 for further evidentiary development of requesting outstanding post-service treatment records and to obtain VA examinations for the Veteran's diabetes disability and assessment for SMC.  This was accomplished, and the claims were readjudicated in a January 2015 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDINGS OF FACT

1.  For the entire increased rating period on appeal, the Veteran's type II diabetes mellitus has required insulin use and restricted diet, but has not required regulation of activities.

2.  The Veteran is not so helpless as to be in need of regular aid and attendance due to his service-connected disabilities, does not have a single service-connected disability rated as 100 percent, and is not substantially confined to his dwelling and the immediate premises as a direct result of service-connected disabilities.

CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 20 percent for type II diabetes mellitus have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2015).

2.  The criteria for special monthly compensation based on the need for regular aid and attendance, or on account of being permanently housebound, due to service-connected disabilities, have not been met.  38 U.S.C.A. § 1114 (West 2014); 
38 C.F.R. §§ 3.350, 3.352 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015). 

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied with respect to the issues decided herein.  The RO sent the Veteran letters in March 2009 and June 2009 that informed him of the requirements needed to establish an increased rating for his service-connected disability and SMC.  The notice letters advised the Veteran that VA used a published schedule for rating disabilities that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  In accordance with the requirements of VCAA, the VA letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain. 

The Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, post-service VA and private treatment records, September 2008 and May 2009 private medical examinations from Dr. M.D., and the Veteran's statements.

In addition, the Veteran has been afforded adequate examinations on the issue regarding an increased rating for diabetes and entitlement to SMC.  VA provided the Veteran with VA examinations in March 2009 and October 2014.  The Veteran's history was taken and a complete examination was conducted.  Conclusions reached and diagnoses given were consistent with the examination reports.  For these reasons, the Board finds that the Veteran has been afforded an adequate examination on the issues currently on appeal.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (2015). 

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").


Increased Rating Analysis for Diabetes Mellitus Disability

The Veteran seeks an increased disability rating for diabetes mellitus, type II, which is currently rated as 20 percent disabling under Diagnostic Code 7913.  See 
38 C.F.R. § 4.119, Diagnostic Code 7913. 

Pursuant to Diagnostic Code 7913, diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet is assigned a 20 percent disability rating.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is assigned a 40 percent disability rating.  A rating of 60 percent is assigned when diabetes mellitus requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated, is assigned a 100 percent disability rating. 

The term "regulation of activities" is defined in the rating criteria for a 100 percent disability rating under Diagnostic Code 7913 as "avoidance of strenuous occupational and recreational activities."  Id.  Although not specified in the rating criteria, the Board finds that this definition also applies to the "regulation of activities" discussed in the 40 percent and 60 percent disability ratings under Diagnostic Code 7913.  Additionally, medical evidence is required to show that occupational and recreational activities have been restricted.  See Camacho v. Nicholson, 21 Vet. App. 360, 363-64 (2007). 

Further, in light of the conjunctive "and" in the criteria for a 40 percent disability rating under Diagnostic Code 7913, all criteria must be met to establish entitlement to a 40 percent rating.  See, e.g., Heuer v. Brown, 7 Vet. App. 379, 385 (1995) (holding that criteria expressed in the conjunctive are connected by "and"); Malone v. Gober, 10 Vet. App. 539 (1997) (construing "and" as conjunctive in a statute); cf. Johnson v. Brown, 7 Vet. App. 95, 97 (1994) (holding that "or" in the rating criteria shows that each is an independent basis for granting that rating).

Based on the evidence of record, both lay and medical, the Board finds that an increased disability rating in excess of 20 percent has not been met for any period on appeal, as the competent medical evidence of record does not show that the Veteran's diabetes requires regulation of activities.

The evidence includes a September 2008 Physician's Statement for Diabetes where 
Dr. M.D. specifically noted that the Veteran's diabetes required insulin and a restricted diet, but did not require regulation of activities.  

The evidence also includes a March 2009 VA diabetes mellitus examination.  During the evaluation, the Veteran reported that he checked his blood sugar every morning with levels from 136 to 160.  The Veteran also stated that he walked for exercise about 100 feet around the house.  Walking was noted to be limited due to knee and back pain.  Treatment for the Veteran's diabetes was noted to include insulin and oral medication.  The examiner indicated that the Veteran had not had any hypoglycemic episodes or ketoacidosis episodes.  It was further indicated that the Veteran visited his medical diabetic provider once every three months.  The examiner further noted that the Veteran did not follow a diabetic diet and he was not required to regulate activities due to his diabetes disability.  There were also no signs of diabetic skin abnormalities.  The examiner did note that the Veteran had erectile dysfunction and opined that the "most likely" cause was multi-factorial, including hypertension, diabetes, and morbid obesity.  However, in the summary of diagnosis section of the report, the examiner stated that the Veteran's erectile dysfunction was not caused or aggravated by his diabetes as the onset of the erectile dysfunction was prior to his diagnosis for diabetes.  Moreover, during the evaluation, the Veteran reported that he last worked in 2004 and had to quit due to his knees and back.  The examiner also specifically noted that the Veteran's diabetes had no effect on the Veteran's occupation.

The Veteran was afforded another VA examination in October 2014.  The examiner noted that the Veteran was prescribed oral hypoglycemic agents and insulin, with more than one injection per day.  The examiner specifically indicated that the Veteran did not require regulation of activities as part of medical management of his diabetes.  The Veteran also visited his diabetic care provider less than two times a month.  There were no hospitalizations for episodes of ketoacidosis or hypoglycemic reactions in the past 12 months.  Complications associated with diabetes were noted to include diabetic peripheral neuropathy and diabetic nephropathy.   

VA treatment records document continued treatment for the Veteran's diabetes with oral medication and insulin; however, they do not show regulation of activities.

Although the Board acknowledges that the Veteran may have some difficulty with some activities, the medical evidence does not show that the Veteran's diabetes has caused regulation of activities.  As noted above, medical evidence, as opposed to lay evidence, is required to support the regulation of activities criterion of a 40 percent disability rating.  Camacho, 21 Vet. App. at 363-365.  In this case, the examination reports discussed above do not reflect that the Veteran's diabetes requires regulation of activities.  Further, the October 2014 VA examiner indicated that the Veteran's limitation of motion had been associated with his back condition and obesity, which the Board notes are not service-connected conditions.  For these reasons, the Board finds that a higher rating in excess of 20 percent for diabetes mellitus type II is not warranted for any period on appeal.  

The Board has also considered whether separate compensable ratings are warranted for any residuals associated with the Veteran's diabetes disability.  Note (1) to Diagnostic Code 7913 instructs the rating board to separately rate compensable residuals of diabetes.  38 C.F.R. § 4.119, Diagnostic Code 7913. 

In this regard, the Board notes that the Veteran has already been granted service connection for neuropathy of the bilateral lower extremities and nephropathy associated with his diabetes disability.  See April 2015 rating decision.  The Veteran has not expressed disagreement with the ratings or effective dates assigned for these benefits; as such, the Board will not address these issues at this time.

The Board has considered whether a separate evaluation for erectile dysfunction is warranted.  However, 38 C.F.R. § 4.115b, Diagnostic Code 7522 specifies that in order for erectile dysfunction to be compensated, it must be associated with a deformity of the penis.  The VA medical examinations have not indicated that the Veteran's penis is abnormal.  Further, during the March 2009 VA examination, the Veteran stated that he was able to have intercourse "once in a while" and reported that he was able to penetrate on his own without the use of medications.  A physical examination of the Veteran's penis and testes was normal.  For these reasons, the Board finds that a separate compensable rating for erectile dysfunction is not warranted.

Moreover, in a May 2010 VA eye examination, the Veteran was diagnosed with glaucoma in both eyes.  The examiner performed diagnostic and clinical testing and opined that the Veteran did not have diabetic retinopathy.  Further, the examiner stated that the Veteran's glaucoma was not the type of glaucoma caused by diabetes or medical treatment for diabetes.  For these reasons, the Board finds that a separate compensable rating for an eye disorder is not warranted.

Upon review of all the evidence of record, lay and medical, the Board finds that the Veteran has not met all the criteria for a higher or separate rating for his service-connected diabetes disability.  The preponderance of the evidence is against the Veteran's claim for an increased disability rating in excess of 20 percent for diabetes mellitus type II for any period on appeal.  There is no reasonable doubt to be resolved, therefore, the claim must be denied.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3.

Analysis for Aid and Attendance/Housebound

The Veteran is seeking SMC based on the need for regular aid and attendance or housebound status as a result of his current disabilities. 

Special monthly compensation is payable if as the result of service connected disability, the veteran has suffered the anatomical loss or loss of use of both feet, or of one hand and one foot, or is blind in both eyes, with 5/200 visual acuity or less, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  See 38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. § 3.350 (2015).  The criteria for determining that a veteran is so helpless as to be in need of regular aid and attendance are contained in 38 C.F.R. § 3.352(a) (2015).

Determinations as to the need for aid and attendance are factual in nature and must be based upon the actual requirements for personal assistance from others.  In making such determinations, consideration is given to such conditions as the:

(1) Inability of the claimant to dress or undress him or herself or to keep him or herself ordinarily clean and presentable; (2) Frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without assistance; (3) Inability of the claimant to feed him or herself through loss of coordination of upper extremities or through extreme weakness; (4) Inability to attend to the wants of nature; or (5) Incapacity, either physical or mental, that requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment. 
38 C.F.R. § 3.352.

It is not required however that all of the disabling conditions enumerated be present before a favorable rating may be made.  The particular personal functions which the claimant is unable to perform should be considered in connection with his or her condition as a whole, and the need for aid and attendance must be regular, not that there be a constant need.  38 C.F.R. § 3.352(a) (2015).

An individual who is bedridden by reasons of service connected disability shall also be considered to require regular aid and attendance.  "Bedridden" constitutes a condition that through its essential character actually requires that an individual remain in bed.  The fact that a claimant has voluntarily taken to bed or that a physician has prescribed bedrest for a lesser or greater portion of the day to promote convalescence or cure will not suffice.  Id. 
Under 38 U.S.C.A. § 1114(s) (West 2014), special monthly compensation is payable at the housebound rate if the veteran has a single service-connected disability rated as 100 percent and either of the following are met: (1) there is additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or (2) he is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. 1114(s) (West 2014); 38 C.F.R. § 3.350(i) (2015).

The Veteran is service-connected for the following disabilities: diabetic nephropathy, rated as 30 percent disabling; diabetes mellitus, rated as 20 percent disabling; neuropathy of the left lower extremity, rated as 10 percent disabling; neuropathy of the right lower extremity, rated as 10 percent disabling, and anxiety disorder, rated as 10 percent disabling.  The combined evaluation is 60 percent. 

The Veteran submitted a May 2009 Physician's Statement in Support of Aid and Attendance or Housebound Benefit by Dr. M.D.  A review of the examination shows that the Veteran was requesting aid and attendance based on the conditions of morbid obesity, diabetes mellitus type II, arthritis of the knees, obstructive sleep apnea, and chronic low back pain.  Dr. M.D. noted that the Veteran was able to walk 50 feet unassisted.  He was also able to leave home, feed, dress, bathe, and perform toilet functions without the assistance of another person.  The Veteran was noted to be in bed 8 hours per day and used a device at night for sleep apnea.

The evidence also includes a June 2009 statement from the Veteran's wife.  In her statement, she reported that the Veteran was unable to do every day chores.  She indicated that she had to assist the Veteran in getting dressed.  She also stated that the Veteran could not perform most activity because of the severe "pain in his legs and back."

VA treatment records include an August 2013 VA care coordination home telehealth evaluation.  The initial assessment noted that the Veteran's diagnosis was obesity and that he lived at home with his wife.  The Veteran reported pain in his knees that was relieved by getting off his feet.  The VA medical professional noted that the Veteran had no functional concerns or needs involving eating, dressing, walking, or using the bathroom.  It was further indicated that the Veteran was able to operate a telephone and travel independently.  

The Veteran was afforded a VA examination in October 2014.  The examiner reviewed the claims file and interviewed the Veteran.  It was then noted that the Veteran was not bedridden, hospitalized, and was not prevented from traveling beyond his current domicile.  The Veteran also was not using an orthopedic or prosthetic appliance.  There was no dizziness, memory loss, imbalance that affected the ability to ambulate, and no other body parts or system impairment that affect the Veteran's ability to protect himself from the daily environment.  The examiner noted that the Veteran could perform all functions necessary for self-care and was able to drive independently.  The Veteran was also mentally competent.

Given the above, the Board finds that entitlement to SMC by reason of the need for regular aid and attendance of another person or by reason of being housebound is not warranted.  All requirements for this benefit on either basis are not met.

None of the Veteran's service-connected disabilities have been assigned a total 100 percent evaluation, so the prerequisite for the disability rating requirement for SMC by reason of the need for regular aid and attendance of another person or by reason of being housebound has not been satisfied.  With respect to the Veteran being permanently bedridden, the Board finds that there is no indication that the Veteran is required to remain in bed as a result of his service-connected disabilities.  Indeed, the October 2014 VA examiner specifically found that the Veteran was not confined to his bed.  

The Board acknowledges that the Veteran does need assistance with some activities of daily living, such as dressing.  It is facially plausible that an individual of the Veteran's age and his disabilities would require assistance with many activities of daily living; however, this has been related, in large part, to the Veteran's knee and back pain, which are not service-connected disabilities.  See August 2013 VA care coordination home telehealth evaluation; see also June 2009 statement from the Veteran's wife.  
For the reasons outlined above, the evidence does not show that the Veteran's service-connected disabilities render him in need of regular aid and attendance. 
In sum, the Board finds that as the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and special monthly compensation based on the need for regular aid and attendance or for being housebound must be denied.  38 U.S.C.A. § 5107(b) (West 2014).

Extraschedular Consideration

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's diabetes mellitus is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  A comparison between the level of severity and symptomatology of the Veteran's symptoms with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the disability and contemplate the Veteran's oral medication, insulin use, and a restricted diet, without the restriction of activities.  Therefore, the Board finds that the record does not reflect that the Veteran's diabetes mellitus is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher rating on an extra-schedular basis. 

In the absence of these factors, the Board finds that the requirements for a referral for consideration of the assignment of an extraschedular evaluation for the Veteran's disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.
The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  By way of procedural background, the Veteran filed a claim for a TDIU in November 2003 and indicated that his diabetes disability prevented him securing or following substantially gainful employment.  Specifically, the Veteran asserted that the medication he was taking for his diabetes disability (160 units of insulin and 2000 mg of Glubtrol) had caused him to gain 100 pounds in one year.  According to the Veteran, this extra weight resulted in knee and back problems.   

In a September 2004 rating decision, the RO denied entitlement to a TDIU.  The Veteran did not file a notice of disagreement with the September 2004 decision.  Since that time, the Veteran has not asserted, and the evidence does not otherwise suggest, that he is unable to obtain or maintain employment as a result of his service-connected disabilities.  As such, the Board finds that the issue for a TDIU has not been re-raised by the evidence of record and no further discussion is required at this time.


ORDER

An increased disability rating in excess of 20 percent for diabetes mellitus, type II, is denied.

Entitlement to special monthly compensation based on the need for regular aid and attendance or for being housebound is denied.



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


